     Case 2:18-cv-01223-TLN-DMC Document 62 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NOEL COGBURN,                                      No. 2:18-CV-1223-TLN-DMC
12                        Plaintiff,
13              v.                                       ORDER
14    SUNBEAM PRODUCTS, INC., et al.,
15                        Defendants.
16

17                   Plaintiff, who is proceeding with retained counsel, brings this civil action.

18   Pending before the Court is the parties joint stipulated request for modification of the schedule for

19   this litigation. See ECF No. 61. Good cause appearing therefor, the stipulated request is

20   approved and the Court’s initial pretrial scheduling order is further modified as follows:

21                   1.     The parties shall serve initial disclosures and complete fact depositions and

22   discovery by June 1, 2021;

23                   2.     The parties shall designate in writing and file with the Court the name,

24   address, and area of expertise of each expert they propose to tender at trial not later than August

25   2, 2021;

26                   3.     The parties shall designate supplemental lists of expert witnesses by

27   September 7, 2021; and

28   ///
                                                        1
     Case 2:18-cv-01223-TLN-DMC Document 62 Filed 01/22/21 Page 2 of 2


 1                4.      All expert discovery, including depositions, shall be completed by
 2   November 24, 2021.
 3                IT IS SO ORDERED.
 4   DATED: January 22, 2021
                                                             Troy L. Nunley
 5                                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
